﻿Mr. President, we congratulate you on your election to preside over the General Assembly at this forty-sixth session. Tour diplomatic skills and experience are well known, as is your commitment to the principles and ideals of the United Nations. We look forward to a productive session under your capable leadership and congratulate the Government and people of Saudi Arabia as well.
We also congratulate Sir Michael Somare, the Foreign Minister of Papua New Guinea; Mr. George Iacovou, the Foreign Minister of Cyprus; and Mr. Abdalla Saleh Al-Ashtal, the Permanent Representative of Yemen. Each has made his own unique contributions to world peace and understanding. Each has dignified and contributed to the strengthening of the international democratic process here at the United Nations.
We also congratulate your predecessor, Mr. Guido de Marco, the Foreign Minister of Malta. He proved to be well suited to the task of guiding our deliberations in this new era in international relations.
We join in commending the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar. He and other members of the Secretariat have laboured tirelessly on behalf of the international community in its search for justice and peace. It is therefore fitting and symbolic that near the end of the Secretary-General's tenure, seven new Members should be admitted to membership in the world body.
The simultaneous admission of the Democratic People's Republic of Korea and the Republic of Korea bodes well for the future of the Korean people and enhances the prospects for lasting peace and reconciliation on the Korean peninsula. The restoration of the sovereignty of the Baltic Republics, Estonia, Latvia and Lithuania, closes a sad chapter in human history, and offers new hope to others who await the restoration of their own sovereignty.
The admission of our Pacific neighbours, the Federated States of Micronesia and the Republic of the Marshall Islands, further attests to the universality of the United Nations and to the continued relevancy of the international community's focus on Non-Self-Governing and Trust Territories. We congratulate all seven of the new Members. More importantly, we congratulate the United Nations on what each of these seven new Members symbolises, and on the qualities each brings to the Organisation.
On occasion, human history moves faster than the hands of those who would write that history. So much has transpired in recent months that the scribes of history have barely had time to allow the ink to dry before having to turn the page and begin anew. In some instances the scribes have not even had time to turn the page.
After a brief visit to Haiti, democracy has once again been "exiled" by those who have continually brutalized the people of that impoverished country. Only a few days after he stood at this very podium and articulated his people's plea for justice, Haiti's President and the dream of his people were driven into exile. However, it is our belief that this will be a short "exile" and that Haiti's people will soon restore their democracy and claim their future. He wonder how those who have assaulted Haiti's democracy expect to succeed in the face of the new expectations of Haiti's people and the broad international support which exists for that country's legitimately elected President.
Also freshly inscribed on the pages of history are a number of positive developments. Among them, are Guatemala's recognition of Belize and the establishment of diplomatic relations between these two Central American neighbours. The broad agreement between the President of El Salvador and the five leaders of the Farabundo Marti National Liberation front is another very positive development. This agreement could lead to a truce in that country's long civil war and eventually help bring economic and social justice to that country's beleaguered people.
Cambodia has also taken a huge step towards securing a brighter future for its people. The Supreme National Council of Cambodia has taken several initiatives that could lead to an era of peace and national reconciliation. The permanent members of the Security Council and the Paris International Conference on Cambodia have contributed significantly to this process. Hopefully, the Secretary-General's five-point plan on Afghanistan will inspire the parties to that conflict similarly to negotiate a framework for a comprehensive political Battlement.
The ink of history is not yet dry on other parts of the globe either. One year ago the United Nations was justifiably preoccupied with an effort to re-write history by turning the pages of history back to the era of "might make right". Fortunately the international community rose to the occasion and Kuwait is now free of foreign occupation. However, the people of that regime, particularly those of Kuwait and Iraq, paid a terrible price. Our hearts go out to them. Others also paid a terrible price. Our hearts go out to them as well.
As important a step as the liberation of Kuwait was, it will lose its moral and legal significance unless the international community consistently applies the same principles everywhere. We must always judge the act and not the actor. Should we fail to do so, we can rightfully be accused of having a double standard. 
Principles which are selectively applied are not really principles but ere instead mere expedients. Therefore the United Nations should act in a comprehensive and consistent manner in circumstances similar to those which existed in Kuwait one year ago. Had the international community been consistent prior to the invasion of Kuwait, it is doubtful whether that invasion and the death and destruction it brought about would have occurred.
Years of inaction and the lack of resolve on the issue of Palestine and the occupied Arab territories are examples of the inconsistency that does little to enhance respect for the rule of law. The deafening silence on the question of East Timor by some who spoke so eloquently on the invasion of Kuwait is, to a country as small and vulnerable as Vanuatu, another frightening reminder of the inconsistency exhibited by some members of the international community.
The recent initiative taken towards the convening of an international conference on the Middle East enjoys broad support and may set in motion a process of negotiations that will lead to a comprehensive political settlement. He certainly hope such a chapter of history will soon be written.
With respect to East Timor, we are pleased that a delegation of Portuguese parliamentarians is about to make a visit to the Territory. He hope this visit will contribute to a settlement which will eventually allow East Timor's people to decide their own fate and write their own history.
We are encouraged by the prospect that Western Sahara's people will soon determine their own destiny and write their own page in the history of the United Nations. Equally encouraging is the positive and peaceful atmosphere that now exists in Lebanon. 
The decolonisation process, particularly that under way in Mew Caledonia, continues to be a major concern of the countries of our region. The positive measures taken by France to assure tranquillity in the Territory and to promote the economic and social development of its colonised people are much appreciated. What will be even more appreciated will be the moment New Caledonia gains its independence and joins the community of nations, as did two neighbouring Pacific Island countries at this session of the General Assembly. That will certainly be a joyous moment of history.
Democratic winds of change are also sweeping across Africa, from North to South and East to West. While much of the attention of the international news media has been focused on Eastern Europe, Africa has also witnessed important new historic developments. The ruins have fallen silent In Angola, where a full-scale military conflict has given way to what will, hopefully, be a purely peaceful political contest. Liberia may still be troubled but, hopefully, it has now turned the corner and will soon leave its most difficult days behind, as will Ethiopia and a number of other African countries whose peoples have endured more than their share of hardship and suffering. 
The institutional structure of apartheid continues to dissolve in the face of continued resistance by South Africa's people. The end of legalised apartheid will by no means end the problems of that country. Economic, political and social inequality are so deeply ingrained that it will take decades of concerted effort to remove the vestiges of the apartheid system. Hopefully, the international community will not abandon South Africa's people merely because those who currently govern that country now find themselves compelled to offer a series of reforms. Events are moving very fast in South Africa. New history is being written every day. However, as in other parts of the world, the past cannot be ignored in shaping the future.
With the danger of ideological conflict having receded in some parts of the world, there has been a tragic reversion to an older and more frightening type of conflict. On more than one occasion, the world has been warned of the dangers of inter-communal conflict and ethnic strife. For far too long those words of warning fell on deaf ears. Some insisted that this issue was strictly an internal affair of various countries. Others insisted that this was too sensitive an issue to discuss at international forums.
While fully respecting national sovereignty and recognising the domestic dimensions of inter-communal conflict and ethnic strife, we often wondered what it would take to make some members of the international community aware of the serious threat posed to all nations by such conflict and strife. Unfortunately, we now have the answer.
One need not single out any particular country or any particular region. Inter-communal conflict and ethnic strife are problems which plague the entire human race in every corner of the globe. Ho human being should ever be judged, or assigned a particular status, because of his or her race, religion language or culture. When hatred of this sort runs rampant, none of us is immune to the consequences.
Large countries and small countries can be victims of this hatred. Developed countries and developing countries can equally be victims. This hatred can be witnessed in parts of the world that are geographically remote from where we now sit. It can also be witnessed within a short distance of this very building.
One can examine our agenda and identify certain long-standing items that, in part, originated as inter-communal conflict or ethnic strife. History will indeed judge us harshly should we fail to address this issue and assert moral leadership on it, thus bequeathing our failure to future generations. It would certainly be ironic for history to record that the current generation dismantled physical walls or barriers but left standing other types of walls. Unfortunately, the latter type of barrier - that of ignorance, intolerance and ethnic hatred - is far more difficult to breach.
The rapidity with which history occasionally moves was recently illustrated in dramatic fashion. One week ago the President, of the United States announced a sweeping initiative which could for ever alter what had, since the dawn of the atomic age, been accepted as the normal rules of arms control. The announcement that the United States would unilaterally eliminate its land-based short-range nuclear weapons, withdraw its tactical nuclear arms from its ships, take its strategic bombers off alert, and cancel the development of the mobile MX missile represents another benchmark in the evolving relationship between the world's two foremost nuclear Powers. An equally dramatic response from Moscow is anticipated in the next few days.
One might legitimately wonder whether recent political events and technological developments had already made some of these weapons obsolete or superfluous. One might also ponder the costs and environmental consequences of eliminating these frightening weapons. None the less, President Bush's announcement just might give new impetus to efforts to rid the world of the threat posed by all types of nuclear weapons.
This initiative leads us to ask, once again, why nuclear weapons are being tested in the South Pacific despite the repeated objections of the countries of the region. The testing of these weapons in the South Pacific was always opposed on safety, moral and environmental grounds. Today there Is even less reason to understand the need for these tests. There are even more compelling reasons for our repeated appeals for their end to finally be heeded.
The international political climate is not the only climate that is changing. The climate that determines the sustainability of life on this planet, and the level of social and economic development achievable by human beings is also changing. This latter climate change has been occurring since the dawn of the industrial era, although at a somewhat slower, less perceptible pace than changes in the political climate. None the less, its impact will undoubtedly be greater than the impact of any political changes known to mankind.
The Intergovernmental Negotiating Committee for a Framework Convention on Climate Change is currently engaged in what could be considered the most important multilateral negotiations ever. The outcome of these negotiations might, in the long run, determine whether human life can continue to be sustained on this planet. The negotiations might also shape the manner in which mankind's economic activities are conducted. It is difficult to imagine more important subject-matter. 
Every country in the world is participating in these negotiations. It is hoped that the negotiations will be successfully concluded in time for the convention to be opened for signature at the United Nations Conference on Environment and Development (UNCED) at Rio de Janeiro in June of 1992.
All countries have a great deal at stake in the negotiations leading up to the Conference. Environmental issues and economic issues are interrelated and of equal importance. Small, island developing countries and low-lying coastal countries have another concern - survival. These are the countries most vulnerable to sea-level rise caused by global warming. As such, they are likely to be the first victims should the international community fail to agree on a collective response to mankind's most severe challenge.
Much remains to be done to ensure the successful completion of the negotiations for a climate-change convention. Even more remains to be done to ensure that the UHCED is meaningful and successful. Hopefully, the United Nations system and Member States will spare no effort in providing adequate support to ensure the success of these parallel processes. We shudder to think of the consequences of our failure to do so.
Much of the change taking place in the world today revolves around principles of democracy and the commitment to democratic ideals. Democracy and democratic ideals are not constants which once planted can be ignored or left to their own devices. Democracy and democratic ideals are, rather, like a garden in need of constant care and attention. They must be fed and nurtured or they can wither and die, or even be overgrown by weeds disguised as flowers. We know of no instance in history in which democracy was very easily established. Instead, the establishment of democracy took considerable effort and years of turmoil and unrest in even the oldest of democracies. It will take similar effort in today's evolving democracies. Ho nation in the world has a perfect democracy. No nation in the world has a monopoly on democratic ideals. Certainly, no nation has a history which allows it to lecture others on the subject: or hold itself up as a perfect model to be emulated in every respect.
From time to time, democracy and a nation's adherence to democratic ideals are tasted. This is as true of nations as large and powerful as the Soviet Union or the United States as it is of nations as small and removed from the centres of power as Vanuatu. We believe that eventually, in all such instances, democracy will triumph. History instructs us that people everywhere, and the evolution of the human experience, will accept nothing less.
The United Nations is today the highest form of international democracy. It is not yet a perfect international democracy. Its imperfections and shortcomings are known to all. What are sometimes forgotten, however, are its very positive attributes and its many accomplishments. In the history of mankind, there has never been any international or intergovernmental organisation as democratic or as successful as the United Nations.
Thus, as we undertake the work of the forty-sixth session of the General Assembly, and take one additional step towards the twenty-first century, let us feed and nurture our garden of international democracy. Let us reflect upon and recommit ourselves to the democratic ideals which have brought us together in search of justice, equality and peace.
In a symbolic sense, our seven new Members have entered the Organisation at the right moment in history. They can be an important new source of energy and nutrition for our garden of international democracy.
In conclusion, we recall the moving words of a Mozambican poet written 2C years ago during his country's struggle to free itself from colonialism. Although those words were written at a different time, in a different place, and under circumstances different from those which exist today, they still bear a certain symbolic relevancy to mankind's mutual undertakings of today.
We hope these words can be understood and appreciated in that context. They are simple words of compassion for fellow human beings. In their simplicity, they reveal many truths: 
"So man; paths we have trodden already! So many people we have greeted liberate clothed fed taught
Along our march!
So many plains, mountains, rivers we have crossed! It is still far the day of independence, but each passing day it is nearer. ...
We advance-instruments of an ideal
loftier than ourselves
Released from our former solitude.
Sometimes we pause by the wayside Attracted by a child who bails us, a chance-born flower, a certain smile, a distant star.
We pause within ourselves; our steps continue and we meet again further on. He cannot be late. There, the enemy continues to enslave our people 
To arms Comrades!"
